UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-2128


LUIS R. QUINONEZ,

                Plaintiff – Appellant,

          v.

COMMONWEALTH   OF  VIRGINIA, Division       of   Child  Support
Services; VALERIE CUFFEE; LEWIS, and        other employees of
DCSE and JDR Court System,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00991-LMB-IDD)


Submitted:   January 13, 2011              Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luis R. Quinonez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luis R. Quinonez appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed   the   record      and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Quinonez v. Virginia, No. 1:10-cv-00991-LMB-IDD (E.D.

Va. filed Sept. 1 & entered Sept. 2, 2010).                  We dispense with

oral     argument   because    the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2